Citation Nr: 0007605	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the right knee.

2.  Entitlement to service connection for chondromalacia 
patella of the left knee as secondary to chondromalacia 
patella of the right knee.

3.  Evaluation of hallux valgus deformity with plantar corn 
of the right foot, currently evaluated as 10 percent 
disabling.

4.  Evaluation of tendonitis of the right shoulder, currently 
evaluated as 20 percent disabling.

5.  Evaluation of tendonitis of the left shoulder, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
in which the RO, among other things, granted service 
connection for hallux valgus deformity with plantar corn of 
the right foot and tendonitis of both shoulders, each rated 
noncompensably disabling, and denied service connection for 
bilateral chondromalacia patella.  The veteran appealed and 
by rating decision of February 1996, the RO assigned a 
separate schedular 10 percent rating for each shoulder 
disorder, effective in July 1994, the day following the 
veteran's separation from active service.  The veteran was 
afforded a hearing before the undersigned member of the Board 
at the RO in September 1997.  By decision of February 1998, 
the case was remanded for evidentiary development.  By rating 
decision of August 1999, the RO granted a 20 percent rating 
for the left and right shoulder disorders and a 10 percent 
rating for hallux valgus deformity with plantar corn of the 
right foot.  The case has now been returned to the Board for 
further appellate consideration.

Inasmuch as the appeals involving the right shoulder and left 
shoulder are from an original award, the Board has framed 
those issues as shown on the title page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999)(appeals from 
original awards are not construed as claims for increased 
ratings).  In addition, for reasons that will be explained 
below, the issue of entitlement to service connection for 
bilateral chondromalacia patella has been recharacterized as 
indicated on the title page of this decision.  The veteran is 
unrepresented in this appeal.

The issues involving the right foot, the left knee and the 
right knee will be addressed in the REMAND following the 
decision below.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a right 
knee disorder is plausible.

2.  The veteran's claim of service connection for a left knee 
disorder is plausible.

3.  The veteran's tendonitis of the left shoulder and right 
shoulder is currently manifested by abduction and flexion 
from 0 to 140 degrees in both shoulders with pain at the end 
range of motion, and limited ability to engage in overhead 
activities.


CONCLUSIONS OF LAW

1.  The claim of service connection for a right knee disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for a left knee disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a rating in excess of 20 percent for 
tendonitis of the right shoulder are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024, 5201 (1999).

4.  The criteria for a rating in excess of 20 percent for 
tendonitis of the left shoulder are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024, 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that 
must be resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In the present case, the Board notes that the RO originally 
denied service connection for a bilateral knee disorder on 
the basis that the evidence of record showed that the veteran 
had a pre-service history of a right knee disability.  It was 
indicated that the veteran's pre-service medical history had 
referenced an injury with residual right knee weakness since 
high school.  The RO concluded that the veteran did not 
develop a chronic acquired bilateral knee disorder in service 
and that the pre-service right knee disability had not 
increased in severity as a result of service.  However, it is 
the opinion of the Board that the presumption of soundness at 
enlistment concerning the pre-service existence of an 
acquired psychiatric 
disorder has not been rebutted by clear and unmistakable 
evidence to the contrary.  The Court has held that the 
presumption of soundness at enlistment may not be rebutted 
solely by recorded clinical data in service medical records.  
Pre-service medical records and/or medical opinions are 
required.  Additionally, assuming the presumption of 
soundness at enlistment could be rebutted by such evidence in 
this case, a medical opinion would be required concerning the 
matter of whether any pre-service right knee disability 
increased in severity during service.  Crowe v. Brown, 7 Vet. 
App. 238 (1995).

Inasmuch as the presumption of soundness has not been 
rebutted, the Board now looks to the evidence of record.  The 
service medical records reflect that the veteran was seen for 
complaints of knee pain and noted to have chondromalacia.

Post-service medical records include a report of April 1996 
evaluation with Anthony J. Lombardo, M.D., a military 
physician at Patrick Air Force Base.  Dr. Lombardo noted that 
the veteran had experienced right knee problems in service 
and since his retirement from service.  Dr. Lombardo also 
stated that he believed the existing right knee condition 
noted in the veteran's service medical records "was not 
really any type of injury to the knee, but a small scar on 
the surface of the skin."  Thereafter, the veteran developed 
chondromalacia of the patella from the long course of service 
which involved walking, combat situations, etc.  Dr. Lombardo 
concluded that the chondromalacia of the right patella caused 
the veteran to compensate on the left side and this resulted 
in weakening of the right knee.

Against the background of the statements from Dr. Lombardo, 
the Board finds that the veteran's claim for service 
connection involving the right knee and left knee is 
plausible and thus well grounded.  See Savage; Caluza, supra.


II.  Ratings

Initially, the Board finds that the veteran's claims for a 
higher rating for tendonitis of the left shoulder and right 
shoulder are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In general, disability evaluations are assigned 
by applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  In determining the current level of 
impairment, the disability must be viewed in relation to its 
history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Left Shoulder and Right Shoulder

The veteran's tendonitis of the left shoulder and right 
shoulder has been separately rated by the RO as 20 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024 and 5201, pertaining to tenosynovitis 
and limitation of arm motion, respectively.  The regulations 
provide, in part, that tenosynovitis is to be rated on the 
basis of limitation of motion of the affected part(s), as 
arthritis, degenerative.  Diagnostic Code 5024.

When there is limitation of motion of the arm at shoulder 
level involving either extremity, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  When 
limitation of motion of the arm is midway between side and 
shoulder level involving the major extremity, a 30 percent 
rating is assigned.  Id.  When motion of the arm is limited 
to 25 degrees from the side, involving the major extremity, a 
40 percent rating is warranted.  Id.

Normal range of motion of the shoulder is as follows: forward 
elevation (flexion) and abduction are from 0 to 180 degrees 
(with motion to shoulder level shown to be 90 degrees); 
external and internal rotation are from 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (1999).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The service medical records reveal that the veteran was seen 
in service for evaluations of pain in both shoulders.  
Clinical findings were noted to be consistent with 
impingement syndrome in the right shoulder.

On VA examination in February 1995, the veteran presented a 
history of pain in both shoulders since 1988.  There was pain 
with palpation of the medial trapezius muscle on the right 
with no evidence of muscle spasm.  Examination of the 
shoulder joints revealed full and equal range of motion in 
both shoulders.  Rotation of the right shoulder joint was 
noted to be exquisitely painful and there was pain with end 
range of internal rotation on the left.  On the right 
external rotation was limited to 30 degrees and internal 
rotation was 45 degrees.  X-rays of both shoulders showed 
tendonitis.

Post-service military treatment records dated in June and 
October 1995 show that the veteran continued to exhibit 
clinical signs of impingement in the right shoulder, despite 
a negative diagnostic scan.  The veteran complained of 
weakness and pain in the right shoulder, particularly with 
abduction and internal rotation.  An x-ray of the right 
shoulder at that time revealed some sclerosis at the greater 
tuberosity on the right shoulder.  The veteran received an 
injection of Cortisone in the subacromial space with some 
relief of pain.  The veteran returned in October 1995, at 
which time he received an injection which was indicated to 
relieve his right shoulder pain.  The veteran was advised to 
continue arm-strengthening exercises.

At his September 1997 Travel Board hearing before the 
undersigned member of the Board, the veteran testified that 
he was unable to lift anything above his head due to shoulder 
pain.  He stated that he started to feel pain when he brought 
his arms up to shoulder level, about 90 degrees, and the pain 
increased the higher he put them over his head.  The veteran 
testified that he does not receive any treatment for his 
shoulders and does not take any pain medication.

Pursuant to the February 1998 Board remand, the veteran was 
seen for a VA orthopedic examination in December 1998.  He 
complained of increasing pain in both shoulders, particularly 
with overhead activities and lifting.  He denied numbness or 
tingling in either arm but indicated that he sometimes wakes 
up at night due to shoulder pain.  On examination of the 
shoulders, range of motion testing revealed 0 to 140 degrees 
of active abduction, bilaterally, with pain at the end of 
motion.  Passive motion showed up to 180 degrees of 
abduction, bilaterally.  Active forward flexion was also 
possible from 0 to 140 degrees, with an additional 40 degrees 
possible on passive motion, bilaterally.  Internal rotation 
was to 6 degrees bilaterally and external rotation was 
possible to 80 degrees on each side.  The VA examiner noted 
the presence of tenderness over the anterior, posterior 
acromion, as well as slightly over the AC joint.  There was 
no instability of the right shoulder.  Apprehension and 
relocation testing was negative, but the supraspinatus and 
impingement tests were both positive.  The veteran exhibited 
5/5 external rotation which the examiner noted was an 
indication of a very strong rotator cuff.  Examination of 
both shoulders was symmetrical with no evidence of biceps 
tendonitis.  X-rays of both shoulders were reported to show 
an intact glenohumeral joint with no evidence of instability.  
There was some spurring on the acromion with minimal AC 
arthritis.  The diagnostic impression was bilateral rotator 
cuff tendonopathy with impingement and chronic tendonitis 
limiting activities of daily living.

Subsequent to the December 1998 VA examination, and based on 
the clinical findings of increased pain and limitation 
resulting in functional loss, the RO assigned a higher rating 
of 20 percent for each shoulder.  The Board finds that there 
are sufficient current clinical findings in the claims 
folder, particularly as reflected in the December 1998 VA 
examination report, regarding pain and functional loss in 
both shoulders to allow us to proceed with an equitable 
decision on the merits.  As noted above, the current clinical 
findings document persistent and limiting pain in both the 
left shoulder and right shoulder.  However, it is the opinion 
of the Board that the veteran's tendonitis in the left 
shoulder and right shoulder is properly rated at the 
currently assigned 20 percent evaluation for each shoulder.  
With consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra, the criteria for a rating in excess of the current 20 
percent separately assigned for the left shoulder and right 
shoulder based on tendonitis is not warranted.

On examination in December 1998, the veteran experienced pain 
in both the left and right shoulder when range of arm motion 
approached 140 degrees, which is beyond shoulder level. 
38 C.F.R. § 4.71a, Plate I (1999).  The veteran's shoulder 
disability had been evaluated as 10 percent disabling up to 
that point.  As a result of the December 1998 VA examination, 
including consideration of the veteran's complaints and the 
objective findings, the RO concluded that the disability in 
each shoulder met the criteria for arm motion limited at 
shoulder level, equivalent to a 20 percent rating for each 
shoulder.  This is consistent with 38 C.F.R. § 4.7.  However, 
the evidence of record does not demonstrate a limitation of 
motion or loss of function which would support a rating in 
excess of 20 percent for either the left shoulder or right 
shoulder.  As noted in the report of examination, the veteran 
reported working out on two different exercise machines and 
stated that such activity helps to keep the range of motion 
in his shoulders at a good level.  In summary, the veteran's 
reports of constant pain have not been shown to have limited 
his functioning or resulted in additional loss of range of 
motion beyond that which is compensated by the currently 
assigned 20 percent disability evaluation.  Against this 
background, a rating in excess of the separately assigned 20 
percent for tendonitis of the left shoulder and right 
shoulder is denied.

With respect to the issue of "staged ratings," there is 
nothing of record to suggest that a different rating should 
be assigned for either the left shoulder or right shoulder 
for any period during the pendency of his claim.  Fenderson, 
supra.  At the time that service connection was granted for 
tendonitis in the left shoulder and right shoulder, the 
clinical findings were negative for evidence of muscle spasm 
or limitation of motion in either shoulder.  There was some 
evidence of pain with palpation of the medial trapezius 
muscle on the right and rotation of the right shoulder joint 
was reported to be exquisitely painful.  A noncompensable 
rating was assigned, effective July 1, 1994, the day after 
the veteran was retired from service.  The veteran appealed 
for higher ratings and by rating decision of February 1996, 
the RO granted separate 10 percent ratings for the left 
shoulder and right shoulder, effective July 1, 1994.  The 
veteran continued to appeal for higher ratings.  By rating 
decision of August 1999, the RO granted 20 percent ratings 
for the left shoulder and right shoulder, effective December 
19, 1998, the date of the most recent VA examination which 
established entitlement to the higher rating.  Based on the 
foregoing, and consistent with the holding of the Court in 
Fenderson, supra, the Board must consider whether the veteran 
was entitled to a rating in excess of 10 percent for the left 
shoulder and right shoulder disabilities at any time prior to 
December 19, 1998.

On VA examination in February 1995, the veteran reported a 
history of spontaneous onset of pain in both shoulders in 
1988.  He was treated with various types of medication and 
underwent removal of a soft tissue lesion  from the posterior 
aspect of his left shoulder in 1988.  The veteran complained 
of pain in both shoulders, with the right being worse than 
the left.  He indicated that the pain was constant and 
aggravated by any type of physical activity.  He denied any 
difficulty in performing self-care of functions of daily 
living, but described some minor difficulties in the 
performance of his duties as a security guard.  The veteran 
indicated that he could not perform any heavy lifting and 
mostly used his left hand to operate an automobile.  On 
examination, the veteran was able to place both hands behind 
his back and behind his neck without difficulty.  There was 
no significant aggravation of pain with abduction or 
adduction of the arms against resistance.  There was full 
range of motion of both shoulder joints.  Forward flexion was 
possible to 180 degrees, extension to 60 degrees, abduction 
to 180 degrees, and adduction to 45 degrees.  Range of motion 
in these parameters was reported to be equal left to right.  
On the right, external rotation was limited to 30 degrees and 
internal rotation was limited to 45 degrees.  Rotation of the 
right shoulder joint was noted to be exquisitely painful.  On 
the left, external rotation was possible to 90 degrees and 
internal rotation was possible to 45 degrees, with pain on 
the end range of internal rotation.  There was no significant 
muscle atrophy of either upper extremity.  X-rays of the 
right and left shoulder, taken in January 1995 were 
interpreted to show localized cortical sclerosis on the 
greater tuberosities of both humeri, consistent with a 
history of bilateral tendonitis.  The diagnostic impression 
regarding the shoulders was chronic tendonitis/capsulitis of 
both shoulders with painful limitations of motion and x-ray 
changes.

Treatment records from Patrick Air Force Base indicated that 
the veteran was seen in October 1995 for pain in both 
shoulders.  The veteran received an injection in the right 
shoulder and was noted to have impingement therein.  The left 
shoulder was noted to have findings consistent with 
tendonitis.

As noted above, the December 1998 VA examination noted 
complaints by the veteran of increasing pain in both 
shoulders which was worse when he did exercises.  Most of his 
pain was noted to be reproduced with overhead activities; the 
veteran stated that he was unable to do any activities or 
lifting above his shoulder level.  He denied tingling or 
numbness in either arm.  The veteran did report, however, 
that he was engaging in exercises including Nordic Track and 
a device identified as "Air Walker," both of which were 
indicated to keep his shoulder motion good.  He said that he 
sometimes woke up at night with pain in both shoulders.  On 
examination of the shoulders, the range of motion testing 
revealed 0 to 140 degrees of active abduction, bilaterally, 
with pain at the end of motion.  Passive motion showed up to 
180 degrees of abduction, bilaterally.  Active forward 
flexion was also possible from 0 to 140 degrees, with an 
additional 40 degrees possible on passive motion, 
bilaterally.  Internal rotation was to 6 degrees bilaterally 
and external rotation was possible to 80 degrees on each 
side.  The VA examiner noted the presence of tenderness over 
the anterior, posterior acromion, as well as slightly over 
the AC joint.  There was no instability of the right 
shoulder.  Apprehension and relocation testing was negative, 
but the supraspinatus and impingement tests were both 
positive.  X-rays of both shoulders were reported to show an 
intact glenohumeral joint with no evidence of instability.  
There was some spurring on the acromion with minimal AC 
arthritis.  The diagnostic impression was bilateral rotator 
cuff tendonopathy with impingement and chronic tendonitis 
limiting activities of daily living.

Based on the clinical findings of record as discussed, 
entitlement to a rating in excess of 10 percent at any time 
prior to December 19, 1998, has not been established.  For 
this reason, a "staged" rating is not warranted.


ORDER

1.  The claim of service connection for a right knee disorder 
is well grounded and, to this extent, the appeal is allowed.

2.  The claim of service connection for a left knee disorder 
is well grounded and, to this extent, the appeal is allowed.

3.  A rating in excess of 20 percent for tendonitis of the 
right shoulder is denied.

4.  A rating in excess of 20 percent for tendonitis of the 
left shoulder is denied.


REMAND

Inasmuch as the veteran has submitted well-grounded claims 
for service connection for a right knee disorder and left 
knee disorder and an increased rating for a right foot 
disorder, VA is obligated to assist him in the development of 
that claim.  38 U.S.C.A. § 5107(a).

The veteran contends that service connection is warranted for 
a bilateral knee disorder as his current condition is related 
to service.  The veteran's pre-service medical history noted 
a knee injury with weakness of the right knee since high 
school.  No pre-service medical records were obtained.  
Service medical records reflect that the veteran was seen in 
February 1989 for complaints of right knee pain.  He denied 
any precipitating injury or other trauma to the right knee.  
X-rays were unremarkable and the assessment was 
chondromalacia patella of the right knee.  Service medical 
records were negative for any complaints, treatment or 
diagnosis involving the left knee.

On VA examination in February 1995, the veteran was diagnosed 
with retropatellar syndrome of both knees, right more than 
left.

Post-service treatment records reflect that the veteran was 
seen at Patrick Air Force Base for complaints of bilateral 
knee pain in June and October 1995.  The diagnosis was 
bilateral chondromalacia patella with tenderness along the 
lateral facet.  The veteran was treated with cortisone 
injection and strengthening exercises.

As noted above, recorded clinical data from Dr. Lombardo at 
the Patrick Air Force Base in April 1996 included statements 
to the effect that the veteran had experienced right knee 
problems in service and since his retirement from service.  
Dr. Lombardo further commented that the veteran developed 
chondromalacia of the patella from the long course of service 
which caused the injury to his right knee and compensation on 
the left side, weakening the right knee.  Dr. Lombardo also 
stated that the pre-existing right knee injury noted in the 
veteran's service medical records "was not really any type 
of injury to the knee, but a small scar on the surface of the 
skin."  Based on these comments from Dr. Lombardo, the Board 
finds that additional development is warranted, to include a 
VA orthopedic examination of the veteran's knees based upon 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that separate disabilities are to be assigned 
separate disability ratings.  38 C.F.R. § 4.25 (b) (1999).  
In this case, the veteran is service connected for a hallux 
valgus deformity with a plantar corn of the right foot.  A 
question arises as to whether separate evaluations should be 
assigned for this particular issue, that is, an evaluation 
for the hallux valgus deformity and another evaluation for 
the plantar corn.  The Board feels that this question needs 
to be clarified.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who treated 
him for any right foot, left knee or 
right knee disorder since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records not currently of record from the 
identified treatment sources.

2.  Following the receipt of the above 
evidence, if any, the veteran should be 
scheduled for a comprehensive VA 
orthopedic examination to determine the 
current nature and likely etiology of all 
current right foot, right knee and left 
knee disabilities.  All indicated testing 
should be performed.  The claims folder 
must be made available to the examiner 
for review prior to the examination. 
Following examination, the examiner 
should express an opinion as to whether 
any current right knee pathology clearly 
and unmistakably pre-existed service.  
The examiner should specifically address 
the comments of the military physician in 
April 1996 which refuted the presence of 
any pre-service injury to the right knee.  
If the examiner finds that any current 
right knee disorder did clearly and 
unmistakably pre-exist service, he/she 
should express an opinion as to whether 
the right knee disorder increased in 
severity during service.  If the examiner 
determines that any current right knee 
pathology did not clearly and 
unmistakably preexist service, he/she 
should express an opinion as to whether 
such disorder developed during service or 
is otherwise related to service.  The 
examiner should specifically comment on 
the opinion of the military physician in 
April 1996 which linked current right and 
left knee disability to service.  The 
examiner should also indicate whether the 
veteran's plantar corn is part of his 
hallux valgus deformity or is it a 
separate disability.  Complete rationale 
for all opinions expressed must be 
provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim, including the 
question of whether the veteran's hallux 
valgus deformity with a plantar corn 
should be rated separately or as one 
disability.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

